DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first action on the merits of the application. Claims 1-6 are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The following change to the drawing has been identified by the Office: In the Drawing filed 08/19/2021, “FIG.1” should be amended to “FIGURE.” in accordance with 37 CFR 1.84(u) which directs where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  Therefore, the title of drawing “FIG. 1” needs to be replaced by “FIGURE”.  

Specification
The following changes to the Specification have been identified by the Office: According to the amendment needed in the drawing filed 08/19/2021 as set forth above, please amend the Specification throughout to refer to “the FIGURE” in accordance with 37 CFR 1.84(u).  In order to avoid abandonment of the application, applicant must make the above indicated Specification changes.
Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2 recites the limitation “the further gas in nitrogen” in line 2 which appears to be a misspelling of “the further gas is 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brammer et al. (US 2012/0279396 A1, hereinafter “Brammer”).
In regard to claim 1, Brammer discloses a system and a method to purge dissolved gases selectively from liquids (Abstract) (i.e., a device (100, Fig. 1) for degassing flowable fluids).
Brammer discloses the method for degassing hydrogen from a liquid, since hydrogen gas is passed through the liquid containing unwanted gas(es) (paragraph [0047]), used for hydrogen storage, the method using a device comprising:
 a desorber (B1a, B1b and B1c, Fig. 1), 
a gas port (110, Fig. 1) connected to the desorber (B1a, B1 b and B1c, Fig. 1), a circulation pump (P2, Fig. 1), 
a vacuum pump (V4b, Fig. 1) for generating a vacuum (i.e., lowering the pressure) in the desorber (B1 b, Fig. 1) by releasing the gas from the desorber (B1 b, Fig. 1), 
a sensor and a control unit (M5a, M5b, PR3, PR4a, PR4b, PR8, FR21 and Q1, Fig. 1; the sensors can be used to monitor (i.e., sensing) and/or control parameters such as flow rate or pressure of the gases and liquids or type of fluids passing through the system including the desorber (B1b, Fig. 1; paragraph [0055]), 
the method comprising the steps of (please refer to Fig. 1 and corresponding description in paragraphs [0046]-[0059]): 
(i) filling the desorber (B1a, Fig. 1) with liquid to the degassed (120 [Wingdings font/0xE0] V3 [Wingdings font/0xE0] V6a) during a filling step with the liquid at a negative pressure generated in the desorber by the vacuum pump (V4a, Fig. 1);
(ii) flowing the liquid through the desorber (B1a, Fig. 1) via the valve V6b; 
(iii) circulating the liquid during a degassing step by the circulation pump (P2, Fig. 1); 
(iv) discharging hydrogen gas along with unwanted gas(es) from the desorber (B1a, Fig. 1) during the degassing step by the vacuum pump (V4a, Fig. 1);
(v) measuring pressure in the desorber in the desorber by the sensor (see paragraph [0055] states that: The system 100 includes a plurality of sensors such as M5a, M5b, PR3, PR4a, PR8, FR21 and Q1. The sensors can be used to monitor and/or control parameters such as flow rate or pressure of the gases and liquids or type of fluids passing through the system); and
(vi) supplying a further gas via the gas port (110, Fig. 1) into the desorber (B1a, Fig. 1) during a discharge of the liquid from the desorber (B1a, B1b, and Bac, Fig. 1). 
But Brammer does not explicitly disclose the step of terminating the degassing step by the control unit when the sensor measures a predetermined pressure and/or a predetermined residence time of the liquid in the desorber. 
However, Brammer discloses the system 100 includes a plurality of sensors such as M5a, M5b, PR3, PR4a, PR8, FR21 and Q1. The sensors can be used to monitor and/or control parameters such as flow rate or pressure of the gases and liquids or type of fluids passing through the system (paragraph [0055]).  In addition, Brammer further discloses the method involves control ling the concentration of gas at the output of the second contactor based on the measured concentration by a) input ting the purged gas into the second contactor, b) varying an amount of the inert gas supplied to the first contactor and the second contactor, or c) any combination thereof (paragraph [0032]).  Regarding the presence of sensors Brammer discloses the first contactor B1a has a by-pass unit that includes sensors LAHa, L1a, L2a, and LALa that control and/or monitor liquid levels. The sensors can be in communication with a controller or a control module to allow for automatic control. In some embodiments, the second contactor B1b has a by-pass unit that includes sensors LAHb, L1b, L1a, and LALb. In some embodiments, the third contactor has level sensors L1c, LAHc, and LALc (paragraph [0056]).
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Brammer to provide the step of terminating the degassing step by the control unit when the sensor measures a predetermined pressure and/or a predetermined residence time of the liquid in the desorber, because (1) Brammer discloses various embodiments of monitoring and controlling the process units using sensors and control module (paragraphs [0032]; [0055]; [0056]), and (2) this involves application of a known step of terminating degassing step by the control unit to improve a known method to purge dissolved gases selectively from liquids to yield predictable results.  

In regard to claim 2, Brammer discloses the inert gas being added comprises nitrogen (paragraph [0047]). 

In regard to claim 3, Brammer discloses degassed liquid is conveyed from the desorber (B1a, B1 b and B1c, Fig. 1) to a fluid outlet via valve (V8, Fig. 1) by the circulation pump (P2, Fig. 1).

In regard to claims 4 and 5, Brammer discloses the presence of a liquid source (paragraph [0046]), and also discloses that the liquid is conveyed from a liquid source (i.e., a fluid reservoir) into the desorber (B1a, Fig. 1) via a fluid supply line comprising valves (V3 and V6a, Fig. 1) during the filling of the desorber. In addition, Brammer discloses an embodiment of supplying the liquid to a membrane contactor (Figure 5A; paragraph [0068]) (i.e., a pre-separator) prior to supplying the liquid to the contactor (i.e., a desorber).

In regard to claim 6, Brammer does not explicitly discloses the detailed operation recited in claim 6. However, the claimed operation of the first valve and the second valve would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize the desorber catalytic activity and utility taking into consideration the operational parameters of the method to purge dissolved gases selectively from liquids (time, temperature, pressure, throughput), the geometry of the desorber bodies, the physical and chemical make-up of the liquid feedstock to be degassed as well as the nature of the degassed liquid end-products. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772